Citation Nr: 0101840	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for status post ligament damage, left ankle.

ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1979 to 
August 1996.  He also had earlier unverified service.

This appeal arises from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, in which the RO, inter alia, granted 
service connection for a status post ligament damage, left 
ankle, and assigned a 10 percent evaluation, effective 
September 1, 1996 .  The veteran timely appealed the decision 
to the Board of Veterans' Appeals (Board).  The Board notes 
that the RO adjudicated the instant claim as one for an 
increased rating for PTSD.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as one involving the propriety of 
the initial evaluation assigned.  

After the veteran filed a notice of disagreement in July 
1997, the RO issued a statement of the case on both issues 
decided in October 1998, including the issue of an evaluation 
in excess of 10 percent for a right shoulder disorder.  
However, on his substantive appeal, he specified that he only 
wanted to continue his appeal with regard to the issue of 
increased rating for an ankle disorder; hence, that is the 
only issue currently before the Board.  


FINDING OF FACT

Since the effective date of the grant of service connection 
in September 1996, the veteran's status post ligament damage, 
left ankle, has been manifested by mild swelling, no more 
than mild to moderate limitation of motion, and a recent 
complaint of intermittent left ankle pain.



CONCLUSION OF LAW

As the initial 10 percent rating for status post ligament 
damage, left ankle, was proper, the criteria for a higher 
evaluation are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7-10, 4.20, 4.27, 4.71a, 
Diagnostic Codes 5010 and 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that in February 1995, the 
veteran complained of a sprained left ankle.  He reported 
that he heard a distinct "pop" and noticed swelling and 
purplish discoloration.  Examination revealed purple 
discoloration on the lateral and medial ankle with moderate 
swelling.  Range of motion of the was limited due to pain and 
swelling.  The diagnosis was sprained left ankle.  Rest to 
prevent further injury and restore mobility was recommended.  
An air cast was provided.  He was later started on physical 
therapy and placed on a physical profile which required no 
running.  In April 1995, it was reported that he still had 
some tenderness.  Ankle stability was good and he walked 
without difficulty.

In September 1995, the veteran complained of persistent pain 
and swelling of the ankle with minimal exertion.  Examination 
revealed minimal swelling and tenderness.  He had full range 
of motion of the ankle with good strength.  In December 1995 
the veteran reported that he had no complaints and played 
golf frequently without difficulty.  Examination revealed 
that he had full range of motion of the ankle and no 
tenderness.

In April 1996, the veteran reported that he had started 
running during the previous few months and noticed pain and 
swelling of the ankle.  Examination revealed mild swelling.  
The veteran was given instructions for exercises.

On VA examination in March 1997 the veteran complained of 
intermittent pain in the ankle without swelling, especially 
on walking, relieved by rest.  Examination revealed mild 
swelling along the lateral aspect of the left ankle.  There 
was no heat, erythema, tenderness, crepitus or laxity.  On 
range of motion of the ankle, the veteran accomplished 
dorsiflexion to 10 degrees, and plantar flexion to 40 
degrees.  He stood normally.  Gait was normal.  Heel and toe 
walking were normal.  He could hop on either foot and squat 
normally.  X-rays revealed some calcification in the soft 
tissues inferiorly and anterior to the medial malleolus.  
There was no other significant bone, joint or soft tissue 
abnormality.  Degenerative findings were mild relative to his 
age.  The pertinent diagnosis was status post ligament damage 
of the left ankle.

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claim 
has been met.  In this regard, the Board notes that pertinent 
treatment records have been associated with the record, and 
the veteran has undergone examination to obtain a current 
evaluation as to the extent of his disability.  Moreover, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the duty to assist has been met, and the claim is 
ready for appellate review.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideraton of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatiguability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the RO did not explicitly consider "staged 
rating."  However, because, for the reasons set forth below, 
the current 10 percent evaluation assigned represents the 
highest evaluation assignable for the veteran's left ankle 
disorder since the effective date of the grant of service 
connection, there is no basis for assignment of "staged 
rating" and a remand to the RO is not required.

The veteran's service-connected left ankle disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010-5271, indicating that his disability is evaluated, 
by analogy, to degenerative arthritis, on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.20, 4.27.  The 
rating schedule provides a 10 percent rating for moderate 
limitation of ankle motion, and a maximum 20 percent 
evaluation for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271. 

In this case, the veteran asserts that he continues to have 
swelling of his ankle with marked limitation of motion and 
daily bouts of instability.  However, the medical evidence 
shows that, since the September 1996 grant of service 
connection for his left ankle disorder, the disability has 
resulted in, at most, mild swelling and range of motion 
limited to 10 degrees dorsiflexion and to 40 degrees plantar 
flexion.  Compared to normal or standard range of motion as 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees, the veteran's limitation of motion of the 
right ankle is shown to be no more than mild moderate, 
overall.  Moreover, the 10 percent assigned is adequate to 
compensate the veteran for functional loss associated with 
complaints of only intermittent left ankle pain, reported by 
the veteran to the March 1997 VA examiner.  That physician 
specifically noted that there was then no objective evidence 
of pain on motion.  Moreover, at the time of his VA 
examination, it was also noted that the veteran could walk 
normally and he could hop on either foot squat normally.  

In the absence of evidence of marked limitation of motion of 
the ankle, the criteria for the next higher, 20 percent, 
evaluation under Diagnostic Code 5271 is not met.  The Board 
also finds no basis for assignment of an evaluation in excess 
of the currently assigned 10 percent evaluation for the 
veteran's left ankle disability under any other potentially 
applicable diagnostic code.  There is no medical evidence of, 
or of disability comparable to impairment of the tibia and 
fibula, ankylosis, malunion of the os calcis or astrgalus, or 
an astragalectomy; hence, there is no basis for assignment of 
a higher evaluation under Diagnostic Codes 5262, 5270, 5272, 
5273, or 5274.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that at any time since the 
effective date of the grant of service connection, the 
veteran's left ankle has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition has not been shown to warrant 
frequent periods of hospitalization or to have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board must conclude that the 
current 10 percent evaluation assigned for left ankle 
disability was proper, and that the claim for a higher 
evaluation must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

As the 10 percent evaluation assigned for the veteran's 
status post ligament damage, left ankle, was proper, and the 
criteria for a higher evaluation is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

